FILED
                                                                                           JAN 27 2009
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                              Clerk, u.s. District and
                                                                                        Bankruptcy Courts


                                              )
EDGAR SEARCY,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.
                                              )
UNITED STATES,                                )
                                              )
               Defendant.                     )
                                              )



                                  MEMORANDUM OPINION

       This matter is before the Court for consideration of plaintiff s application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and dismiss the

complaint.

       Plaintiff, a federal prisoner now incarcerated at the Federal Correctional Institution in

Petersburg, Virginia, alleges that he "is a member of a class of individuals who owns property ..

. purchased with Funds under the control of the Department of the Treasury." Compi. at 1 (page

numbers designated by the Court). He states that defendant prevents the property owners from

using items (such as washers, dryers, food, televisions, and compact disc players) purchased with

trust funds by requiring the owners to pay for their use or by giving the items away. Id. at 2.

Plaintiff demands "[j]ust compensation [u]nder the Fifth Amendment for the Private property at

issue in this case," and that the United States "return the property or place the monies back into

the Trust Fund for the property that is being denied access to." Id. at 3-4.



                                                  1
           Insofar as plaintiff demands damages from the federal government, the doctrine of

sovereign immunity bars such a claim absent an express waiver of immunity. See United States

v. Nordic Village, Inc., 503 U.S. 30,34 (1992); Flatow v. Islamic Republic of Iran, 74 F.Supp.2d

18,20-21 (D.D.C. 1999). If plaintiff is proceeding under the Federal Tort Claims Act, see 28

US.C. § 2671 et seq., although this Act waives sovereign immunity under certain circumstances,

it does not waive immunity for alleged violations of constitutional rights. "[T]he United States

simply has not rendered itselfliable under [the FTCA] for constitutional tort claims." Fed.

Deposit Ins. Co. v. Meyer, 510 US. 471, 478 (1994); see Zakiya v. United States, 267 F.Supp. 2d

47,56 (D.D.C. 2003) (dismissing prisoner's claims of alleged deprivation of constitutional

rights).

           For these reasons, the Court will dismiss the complaint because plaintiff seeks monetary

relief from a defendant immune from such relief. See 28 US.c. § 1915A(b)(2). An Order

consistent with this Memorandum Opinion is issued separately.




                                                           ~ ~tl- ~7W.
                                                       United States Dist ct Judge       ---,




                                                   2